t c summary opinion united_states tax_court alex kopaigora and elizabeth s kopaigora petitioners v commissioner of internal revenue respondent docket no 12382-13s filed date barbara zanzig lock for petitioners s mark barnes and charles b burnett for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the tax_year after concessions the sole issue for decision is whether petitioners may deduct as unreimbursed business_expenses under sec_162 costs incurred by alex kopaigora petitioner that relate to his pursuit of an executive master of business administration emba degree background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california when their petition was filed petitioner began working for marriott international corp in as an accounting manager in date petitioner accepted a position as senior assistant controller for the marriott hotel in los angeles international airport marriott lax in his role as senior assistant controller petitioner was responsible for managing a team of employees reviewing employee performances annually participating in hiring activities and training employees petitioner’s duties included preparing financial reports creating budgets analyzing financial data producing forecasts to enable reaction to business changes and monitoring different departments’ performances additionally petitioner conducted audits prepared an accounting of taxes prepared financial reports according to generally_accepted_accounting_principles gaap enforced internal controls reconciled balance sheets and ensured compliance with reporting requirements in date petitioner enrolled in the emba degree program at brigham young university byu in utah in order to improve his leadership skills in corporate finance and management petitioner would work at marriott lax on the weekdays and would travel to salt lake city utah every other weekend to attend classes at byu petitioner took the following courses in pursuit of his emba degree introduction to management introduction to management corporate financial reporting entrepreneurial management leadership operations management business finance marketing management management and information_technology human resources management managerial accounting business ethics strategy selected topics in management global business negotiations strategy implementation and the general manager’s role foreign business excursion introduction to global management and spreadsheets for business analysis on date while petitioner was still working towards his emba degree his employment with marriott international corp was terminated for reasons that were later found to be unjustified after his termination from marriott international corp petitioner continued to pursue his emba degree at byu and look for full-time employment within the corporate finance and accounting field as a controller assistant controller senior manager vice president or director petitioner graduated from the emba degree program in date on date petitioner was hired as vice president of finance of driveit financial services driveit a small financing company as vice president petitioner was responsible for overseeing department managers managing and leading a team of employees supervising employees in daily issues of accounting cash risk and business operations and participating in hiring and training additionally petitioner was responsible for auditing accounting for taxes setting up monthly reporting according to gaap and enforcing internal controls petitioners timely filed their federal_income_tax return and claimed an dollar_figure deduction for petitioner’s emba degree expenses as unreimbursed employee_expenses on schedule a itemized_deductions these expenses included charges for petitioner’s emba tuition airfare between california and utah meals and mileage the parties do not dispute that petitioner paid the expenses for which petitioners claimed a deduction on their tax_return however on brief respondent contends that of these expenses dollar_figure was paid in and not in discussion the taxpayer bears the burden of proving that he or she is entitled to any deductions claimed see 292_us_435 however the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer and the taxpayer satisfies certain other conditions sec_7491 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may deduct certain unreimbursed employee_expenses as ordinary and necessary business_expenses under sec_162 788_f2d_1406 9th cir aff’g tcmemo_1984_533 79_tc_1 education expenses are deductible if they satisfy the general requirements under sec_162 as well as the specific requirements under the regulations sec_162 requires a taxpayer to be presently engaged in a trade_or_business in order for education expenses to be deductible see 90_tc_460 aff’d 869_f2d_1491 6th cir schneider v commissioner tcmemo_1983_753 a taxpayer may be engaged in a trade_or_business although unemployed if the taxpayer was previously involved in and actively sought to continue in that trade_or_business while pursuing a defined degree program related to his or her line of work 393_f2d_292 7th cir teacher continued to carry on her trade_or_business while simultaneously pursuing a graduate degree program and actively seeking employment in her line of work rev’g 47_tc_165 see also picknally v commissioner tcmemo_1977_321 sherman v commissioner tcmemo_1977_301 the regulations disallow a deduction for education expenses for education required to meet the minimum requirements of a taxpayer’s trade_or_business or a program of study leading to the qualification of a taxpayer in a new trade_or_business sec_1_162-5 income_tax regs when evaluating whether education expenses qualify the taxpayer for a new trade_or_business the court uses a commonsense approach comparing the types of tasks and activities which the taxpayer was qualified to perform before the acquisition of a particular title or degree and those which he is qualified to perform afterwards 62_tc_270 52_tc_1106 aff’d 443_f2d_29 9th cir see also o’connor v commissioner tcmemo_2015_155 aff’d __ f app’x __ wl 10th cir date if the taxpayer can show that neither of the disqualifying factors applies the taxpayer can deduct the education expenses if the education maintains or improves skills required by the taxpayer in his or her employment or other trade_or_business sec_1_162-5 income_tax regs required skills in a taxpayer’s employment are those skills that are appropriate or helpful in the taxpayer’s employment or trade_or_business see knudtson v commissioner tcmemo_1980_455 a taxpayer who travels away from home primarily to obtain education may deduct the relevant costs for travel meals_and_lodging while away from home provided that the cost of the education is properly deductible under sec_162 see sec_1_162-5 income_tax regs however costs attributable to personal activity such as recreation are not allowable as a deduction see sec_162 sec_1_162-5 income_tax regs petitioners argue that they are entitled to deductions for petitioner’s unreimbursed employee_expenses because petitioner was established in the business of corporate finance and management before commencing his pursuit of an emba degree he continued to be established in this business during his temporary unemployment and his emba degree did not qualify him for a new trade_or_business furthermore petitioners claim that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to all factual issues because the parties stipulated that the substantiation of expenses was not at issue in this case and petitioners cooperated with respondent’s reasonable requests for information documents and meetings respondent argues that petitioner did not carry on his trade_or_business through the tax_year because he was unemployed for an indefinite period the emba degree was a general degree that did not maintain or improve specific skills required for his employment and the degree qualified him for a new trade_or_business we believe that the facts support petitioners’ argument when petitioner enrolled in the emba degree program he was a well-established finance and accounting business manager at marriott lax he managed the hotel’s financial operations and auditing departments he was responsible for large groups of employees from various backgrounds and specializations and he made sure the hotel’s business practices were in compliance with gaap when his employment was abruptly terminated he continued to take courses at byu that improved his managerial and leadership skills--skills that were appropriate and helpful to his position as a business manager the courses petitioner chose to fulfill his degree requirements did not qualify him for a new trade_or_business because he was not qualified to perform new tasks or activities with the conferral of his degree instead petitioner chose courses in a line of study that he was familiar with--management and finance even though petitioner took a few courses that were outside this scope we do not believe that these courses by themselves could have prepared him to enter a new trade_or_business finally petitioner’s unemployment did not prevent him from continuing his trade_or_business as a finance and accounting business manager for purposes of sec_162 after petitioner’s employment at marriott lax was terminated he actively sought employment within the corporate finance and accounting field for the remainder of his time at byu and his active job search paid off soon after he graduated from the emba degree program petitioner was hired by another company to perform duties that were substantially_similar to the duties of his former job although petitioner was hired after he graduated nothing in the record suggests that the degree was a prerequisite for the job see sec_1 b income_tax regs we hold that petitioner’s emba degree tuition education expenses are deductible as unreimbursed employee_expenses under sec_162 a spreadsheet that petitioners entered into evidence to substantiate petitioner’s emba related expenses shows that petitioner paid some of these education expenses in rather than in the year at issue specifically an entry dated date lists unclaimed emba costs of dollar_figure despite the parties’ stipulation that substantiation of education expenses is not at issue respondent argued for the first time on brief that dollar_figure of petitioners’ education expenses was not deductible because it was paid in rather than in the year at issue generally the court will not allow a party to raise an issue on brief if consideration of that issue would surprise and prejudice the opposing party see eg 140_tc_294 clearly petitioners were not surprised by the timing of the payments petitioner himself made but to avoid any prejudice to petitioners we reopened the record to allow them to provide evidence regarding the timing of the dollar_figure payment of education expenses in response petitioners acknowledged that dollar_figure of education expenses was actually paid in we believe the record satisfies respondent’s burden under rule a as to any new_matter raised this coupled with petitioners’ admission is enough to sustain respondent’s determination with respect to the deduction for dollar_figure of education expenses we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
